Citation Nr: 0635735	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post 
discectomy and degenerative joint disease (DJD) of the 
lumbosacral spine.

2.  Entitlement to nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970 and from September 1979 to September 1980.  He has 
additional unverified service in the U. S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran originally requested that he be afforded a Travel 
Board hearing at the time he submitted his substantive appeal 
in April 2003.  The RO wrote to the veteran to confirm his 
desires for a hearing in July 2005.  The veteran responded 
that same month that he did not want to have a Board hearing 
and wanted his case forwarded to the Board for review.  
Accordingly, the veteran's request for a Travel Board hearing 
is withdrawn and the Board will conduct its appellate review 
based on the evidence of record.  38 C.F.R. § 20.704(e) 
(2006).

The veteran was originally denied service connection for his 
claimed back disorder and entitlement to nonservice-connected 
disability pension benefits in February 2002.  He expressed 
disagreement with the denial of service connection in March 
2002.  He did not directly address the pension issue.

The RO issued a statement of the case that addressed both 
issues in April 2003.  The veteran's substantive appeal was 
received in April 2003.  The veteran checked block 9A for the 
VA Form 9 to indicate that he wanted to appeal the issues 
listed on the statement of the case.  The veteran went on to 
provide specific comments regarding the back issue in block 
10.  The veteran did not comment on the pension issue.

There is no express finding in the claims folder that the 
veteran elected not to perfect an appeal of the pension 
issue.  However, several subsequent supplemental statements 
of the case excluded the issue when reviewing additional 
evidence added to the claims folder.  The issue was not 
certified on appeal to the Board.  

The Board finds that the veteran's intentions to appeal the 
denial of pension benefits are not clear from the submissions 
of record.  The RO should contact the veteran to verify if he 
intended his April 2003 VA Form 9 to represent an appeal of 
the denial of pension benefits.  If the veteran affirms that 
he did intend to appeal, the pension issue must be developed 
accordingly.  If the benefit remains denied, a supplemental 
statement of the case must be issued to address all of the 
evidence not previously considered for the pension issue.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2006).

The veteran served on active duty from August 1968 to May 
1970 and from September 1979 to September 1980.  He has 
additional unverified service in the U. S. Army Reserve.  The 
veteran indicated that he was a member of the Reserve since 
March 1975 on his original claim.  The latest evidence of 
record shows him to be in the Army Reserve as of 2005.  

The veteran claims that he injured his back while performing 
active duty for training (ADT) in May 1982.  He further 
claims that the injury required him to undergo surgery 
(laminectomy) in June 1982.  The veteran also alleges that he 
injured his back when he was called to active duty in 
November 1990.

The service medical records (SMRs) in the claims folder 
relate to a period from March 1976 to June 1993.  Although 
this encompasses the period of time of the injuries claimed 
by the veteran, all of his SMRs should be obtained and 
associated with the claims folder.  

In addition to the SMRs, the veteran's personnel records 
should be obtained and associated with the claims folder.  
The records are necessary, in part, to show if any line of 
duty investigations were done to document any injuries to the 
veteran while performing active duty, ADT, or inactive duty 
for training (IDT).  

The veteran submitted a copy of his resume in April 2003.  
The resume appeared to list his last employment on a 
temporary contract through January 2002.  However, additional 
entries on the resume did not make it clear whether he was 
still a civilian employee at Redstone Arsenal or whether he 
had a variety of duties as a Reservist at the Reserve unit 
located at Redstone arsenal.  

Further, the veteran submitted a memorandum from the 
commanding officer of the 18th Ordnance Battalion, 108th 
Regiment dated in March 2005.  The memorandum was styled as 
pertaining to civilian employees and presumably given to 
supervisors of federal government civilian employees.  The 
memorandum noted that members of the command were required to 
attend weapons qualification training.  It was requested that 
the civilian employee be given an excused absence.  This 
memorandum indicates that the veteran was working as a 
government employee at the time.  The veteran's employment 
status must be verified.  

The evidence of record shows that the veteran was ordered to 
ADT to commence on May 23, 1982.  The SMRs show that he was 
seen as an outpatient for complaints of pain in the left 
buttock that radiated down the left leg with numbness and 
tingling.  The entry noted an onset of the problem in October 
1981.  The veteran was said to see a Dr. Donaldson in March 
1982 and placed on light duty.  The veteran was referred to 
the orthopedic clinic that day.  A note from the orthopedic 
clinic said that the veteran was barely ambulatory with low 
back pain.  The impression was left sciatica.  The veteran 
had a physical therapy consult that same day.  No injury was 
recorded in any of the entries.

There is a Disposition Form, DA Form 2496, of record, dated 
May 24, 1982.  The chief of orthopedic service prepared the 
form.  The physician noted that the veteran was on a period 
of ADT from May 23 to June 5, 1982.  The veteran was seen in 
sick call with pain in the left buttock.  The physician said 
the problem had been present since March 1982 when a civilian 
physician had him placed on light duty.  The military 
physician also referenced the result of an April 1982 
computed tomography (CT) scan that showed a questionable 
abnormality at L5-S1 and that a myelogram was recommended.  
The physician concluded that the veteran had a condition that 
existed prior to service (EPTS) that made him unfit and would 
require evaluation and resolution before he could return to 
duty.  

There is a "certification" from the veteran's unit 
commander dated May 24, 1982.  It states that the veteran's 
annual training period was terminated by medical authorities 
as of the date on the certification.

There are two notes from Chattanooga Orthopaedic Clinic 
signed by Dr. Donaldson in the SMRs.  They are both dated in 
April 1982.  The first note says that the veteran needed to 
be on light duty until further notice, with no heavy lifting 
or sleeping on the ground.  The second note was a 
prescription for physical therapy to treat low back pain.  

The SMRs also show that the veteran was originally seen for 
evaluation for deployment in November 1990.  X-rays of the 
lumbosacral spine were negative at that time.  An orthopedic 
consult said that the veteran had a sciatic nerve injury, 
status post disc disease and surgery.  He was not recommended 
for deployment.  An outpatient entry from December 7, 1990, 
said that the veteran reported for treatment of back pain 
from that morning as a result of "horse play" and activity.  
The veteran was placed on a profile at that time.  There were 
no further treatment entries pertaining to the veteran's low 
back.

The veteran submitted treatment records from P. E. Boehm, 
M.D., for the period from June 1982 to December 1987.  Dr. 
Boehm saw the veteran when he was hospitalized for his 
surgery in June 1982.  On his initial consultation he listed 
a history of the veteran developing pain in the left hip area 
while riding in a car in October 1981.  The pain in the left 
hip and left leg had progressed since that time.  There was 
no mention of any injury with the Army Reserve in May 1982.  
The veteran was diagnosed with S1 radiculopathy, left, 
secondary to a herniated nucleus pulposus (HNP).  The veteran 
underwent surgery on June 8, 1982.  

The veteran submitted additional records, to include an 
evaluation from the Alabama Clinic in May 2000, that provided 
a diagnosis of degenerative disc disease (DDD) based on a 
magnetic resonance imaging (MRI) study.  The same evaluation 
also recorded a history of the veteran being involved in a 
motor vehicle accident (MVA) in 1998.  The veteran's vehicle 
was struck from behind and he experienced pain in the upper 
back but did not complain of significant lower back pain.

The veteran submitted reports from Dr. Boehm dated in April 
2000.  He said the veteran was seen after an absence of 
several years.  He too noted that the veteran was involved in 
a MVA two years earlier.  Dr. Boehm also referred to a recent 
bone scan that showed a "very hot area" at the L3 level.  
He did not believe this was related to the MVA.  He also said 
that an MRI [of the lumbosacral spine] showed evidence of 
mild degenerative changes.  There was no mention of any 
accidents or injuries in service.  

A VA orthopedic examination of May 2001 provided a diagnosis 
of post discectomy and degenerative joint disease (DJD) of 
the lumbosacral spine with loss of function due to pain.  No 
opinion regarding the etiology of the underlying back problem 
was provided.

The veteran submitted a statement from his ex-spouse in April 
2003.  She said that she remembered that the veteran came 
home from military summer camp in 1982 complaining of back 
pain.  She said he suffered tremendously from the pain and 
later had surgery on his back.

The veteran also submitted a statement from, [redacted], his 
first sergeant from 1982.  Mr. [redacted] said he recalled that 
the veteran was injured early in the period of ADT and was 
sent to the hospital.  He said the veteran was released from 
the hospital with the recommendation that he be excused from 
training.  

The veteran was afforded a VA examination in April 2004.  
There is no indication in the examination report that the 
examiner reviewed the veteran's claims folder as part of the 
examination.  The examiner noted the veteran's claimed injury 
in 1982 but thought that the surgery occurred in 2002.  The 
diagnosis was DDD of L5-S1 with left radiculopathy and 
moderate loss of function due to pain, status post surgery.  

The examiner provided an addendum to his report in June 2004.  
He said that "it had been determined" that the military 
records did not confirm that the veteran had a back injury 
during ADT.  He said he would conclude that the veteran's 
back problems resulted from the 1998 MVA.  

The addendum provides further evidence that the claims folder 
was not reviewed as the veteran's surgery was in 1982, 16 
years prior to the 1998 MVA.  

In addition to the requirement to obtain the veteran's SMRs 
and personnel records, Dr. Boehm's records should be 
obtained.  It is possible that he has continuous records from 
1982, although with gaps in treatment as reported in the 
various records in the claims folder.  The records may 
contain more information regarding the onset of the veteran's 
back pain in 1981 and whether Dr. Boehm believed an injury in 
May 1982 was the cause of the HNP.  

Further, a new examination is required.  The examiner must 
review the claims folder and be asked to provide an opinion 
as to whether the veteran's back pain can be related to the 
incidents in 1982 and 1990, or any other period of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any source of 
treatment for his back complaints from 
1981 to the present.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not already of record.

The records of Dr. Boehm should be 
obtained from his office if the veteran 
provides the necessary release.  The 
request should extend from 1981 to the 
present.  

2.  The veteran should be contacted and 
requested to provide the contact 
information for his current Reserve unit.  
Thereafter a request should be made to 
the unit to obtain the veteran's SMRs and 
personnel records.  The records should be 
obtained directly from the unit.

If the veteran is no longer a member of 
the Army Reserve, then inquiries for the 
records must be made to appropriate 
record sources.  

3.  The veteran should also be contacted 
and requested to provide information on 
his employment.  The March 2005 
memorandum, submitted by the veteran, 
indicates he required notice from his 
commanding officer in order to obtain an 
excused absence from work to attend 
training.

4.  Upon completion of the above 
development, the veteran should be 
afforded an examination.  The examiner 
must review the veteran's claims folder 
in association with the examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed and 
the results noted in the examination 
report.  A discussion of the veteran's 
history of treatment for back pain, to 
include his treatment in service in 1982 
and 1990, and his surgery in 1982 should 
be included.  The examiner is requested 
to provide an opinion as to whether there 
is at least a 50 percent probability or 
greater that any identified condition is 
related to the veteran's military 
service.  The examination report must 
include a complete rationale for all 
opinions expressed.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



